Citation Nr: 0525824	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a timely substantive appeal was received with a 
July 2003 rating decision denying service connection for 
epidural stenosis or fibrosis.

2.  Whether a timely substantive appeal was received with a 
July 2003 rating decision denying service connection for 
osteoarthritis of multiple joints.

3.  Whether a timely substantive appeal was received with a 
July 2003 rating decision denying a total rating based on 
individual unemployability due to service-connected 
disabilities.  

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for an eye disability, 
claimed as glaucoma or degenerative peripheral changes in the 
eyes.

6.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease at C4-7 and osteoarthritis of 
the cervical spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from January 1959 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In April 
2005, the veteran testified at a Board hearing in Washington, 
DC.

As set forth in more detail below, a remand is necessary with 
respect to the issues of service connection for migraine 
headaches and an eye disability.  These issues are addressed 
in the remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO, inter alia, 
denied service connection for epidural stenosis or fibrosis 
and osteoarthritis of multiple joints, as well as a total 
rating based on individual unemployability due to service-
connected disabilities.

2.  The veteran was duly notified of the decision and his 
procedural and appellate rights in an July 11, 2003, letter.

3.  In August 2003, the RO received the veteran's notice of 
disagreement with several issues addressed by the RO in the 
July 2003 rating decision, including service connection for 
epidural stenosis or fibrosis and osteoarthritis of multiple 
joints, as well as a total rating based on individual 
unemployability due to service-connected disabilities.

4.  On February 20, 2004, the RO issued a statement of the 
case to the veteran addressing the issues delineated in his 
August 2003 notice of disagreement.

5.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal of 
the July 2003 rating decision denying service connection for 
epidural stenosis or fibrosis and osteoarthritis of multiple 
joints, as well as a total rating based on individual 
unemployability due to service-connected disabilities.

6.  The veteran's cervical spine disability is manifested by 
symptoms such as constant and severe radiating pain, 
significant limitation of motion, muscle spasm, and numbness 
in the upper extremities, with no objective evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal of 
the July 2003 rating decision denying service connection for 
epidural stenosis or fibrosis and osteoarthritis of multiple 
joints, as well as a total rating based on individual 
unemployability due to service-connected disabilities, and 
the Board therefore has no jurisdiction to consider an appeal 
stemming from that decision.  38 U.S.C.A. §§ 5107, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 
20.303 (2004).

2.  The criteria for an initial 60 percent rating for 
degenerative disc disease at C4-7 and osteoarthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
Diagnostic Code 5243 (effective from September 23, 2002); 
Diagnostic Codes 5242, 5243 (effective from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was provided a 
VCAA letter in November 2002 which notified him of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
see also VA O.G.C. Prec. Op. No. 8-2003 (December 22, 2003) 
(holding that issues first raised in a notice of disagreement 
are not claims within the meaning of 38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran has also generally been advised to 
submit or identify any additional evidence he felt would 
support his claim.

The veteran was also notified on several occasions of his 
procedural and appellate rights, including in the July 2003 
notification letter, as well as in the February 2004 
Statement of the Case.  The Board also sent the veteran a 
letter in August 2005 advising him of the evidence of record 
and the steps needed to appeal a decision to the Board.  The 
veteran was also afforded the opportunity to submit evidence 
and argument on the matter of the timeliness of his appeal.  
See Marsh v. West, 11 Vet. App. 468 (1998).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The veteran's service medical records are on file as are all 
post-service clinical records specifically identified by the 
veteran.  He has also been afforded a VA medical examination 
in connection with his claim.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2), (4) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  Neither the veteran nor his 
representative have argued otherwise.  

I.  Whether a timely substantive appeal was received with a 
July 2003 rating decision denying service connection for 
epidural stenosis or fibrosis and osteoarthritis of multiple 
joints, as well as a total rating based on individual 
unemployability due to service-connected disabilities.

Facts:  In a July 2003 rating decision, the RO:  (1) granted 
service connection for degenerative disc disease and 
osteoarthritis of the cervical spine and assigned an initial 
20 percent rating, effective November 8, 1999; (2) denied a 
rating in excess of 20 percent for residuals of a fracture of 
the left clavicle with traumatic arthritis of the 
acromioclavicular joint; (3) denied service connection for 
epidural stenosis; (4) denied service connection for an eye 
disability, including glaucoma and degenerative peripheral 
changes in the eyes; (5) denied service connection for 
migraine headaches; (6) denied service connection for hearing 
loss; (7) denied service connection for arthritis of multiple 
joints; (8) denied service connection for a psychiatric 
disorder, including bipolar disorder, depression, and 
schizophrenia; and (9) denied a total rating based on 
individual unemployability due to service-connected 
disability.  He was duly notified of this determination and 
his appellate rights in a July 11, 2003, letter.  

In August 2003, the veteran submitted a notice of 
disagreement with the initial rating assigned for his 
service-connected cervical spine disability.  Later that 
month, he submitted a notice of disagreement with issues 
number 3, 4, 5, 7, and 8 (i.e. entitlement to service 
connection for epidural stenosis, an eye disability, migraine 
headaches, and arthritis of multiple joints, as well as 
entitlement to a total rating based on individual 
unemployability).  He did not submit a notice of disagreement 
with the remaining issues addressed in the July 2003 rating 
decision.  Thus, these issues are not in appellate status.  

On February 20, 2004, the RO duly issued a Statement of the 
Case addressing the issues delineated by the veteran in his 
August 2003 notices of disagreement, i.e. (1) entitlement to 
an initial rating in excess of 20 percent for degenerative 
disc disease and osteoarthritis of the cervical spine; (2) 
entitlement to service connection for epidural stenosis; (3) 
entitlement to service connection for an eye disability, 
including glaucoma and degenerative peripheral changes in the 
eyes; (4) entitlement to service connection for migraine 
headaches; (6) entitlement to service connection for 
arthritis of multiple joints; and (6) entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  

In April 2004, the veteran submitted a VA Form 9 on which he 
indicated that he only wished to appeal the issues of (1) 
entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease and osteoarthritis of the cervical 
spine; and (2) entitlement to service connection for migraine 
headaches.  His substantive appeal made no reference to the 
remaining issues addressed in the Statement of the Case.  

In June 2004, the veteran submitted a statement contending 
that he had pain and increased pressure in his eyes secondary 
to his service-connected cervical spine disability.  
Liberally construing this statement, the Board finds that it 
is a timely substantive appeal with the denial of service 
connection for an eye disability.  

No other statement, however, was received from the veteran or 
his representative within the remaining appeal period which 
could be construed as a timely appeal with the other issues 
addressed in the February 2004 Statement of the Case.

In August 2005, the Board advised the veteran by letter that, 
based on a preliminary review of the record, it appeared that 
he did not file a timely appeal of the July 2003 rating 
decision denying service connection for epidural stenosis or 
fibrosis and osteoarthritis of multiple joints, as well as a 
total rating based on individual unemployability due to 
service-connected disabilities.  He was provided an 
opportunity to submit evidence and argument on the issue.

In an August 2005 letter, the veteran responded that he 
thought his appeal had been timely filed.  He indicated that 
so many claims had been "added and taken away" that he 
could not remember.  The veteran indicated that he had no 
additional argument or evidence to submit.  

Law and Regulations:  A substantive appeal can be set forth 
on a VA Form 9 or on correspondence specifically identifying 
the issues appealed and setting out specific arguments 
relating to the errors of fact or law claimed to have been 
made.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.202 
(2004).  Where a statement of the case addresses several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all those issues or must 
specifically identify the issues appealed.  The Board will 
construe such arguments in a liberal manner, but may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  Id; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2004).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

Analysis:  As noted above, in a July 2003 rating decision, 
the RO denied service connection for epidural stenosis or 
fibrosis and osteoarthritis of multiple joints, as well as a 
total rating based on individual unemployability due to 
service-connected disabilities.  He was duly notified of the 
decision and his procedural and appellate rights in an July 
11, 2003, letter.  

In response to the veteran's August 2003 notice of 
disagreement, on February 20, 2004, the RO duly issued the 
veteran a Statement of the Case addressing, inter alia, the 
issues of service connection for epidural stenosis or 
fibrosis and osteoarthritis of multiple joints, as well as a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran was also 
provided with a blank VA Form 9 on which to perfect his 
appeal.  In addition, the Board notes that he was again 
notified of his procedural and appellate rights, including 
the time period for completing his appeal.

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or his representative submitted any written 
statement within the remainder of the appellate period which 
could be interpreted as a substantive appeal of the July 2003 
rating decision denying service connection for epidural 
stenosis or fibrosis and osteoarthritis of multiple joints, 
as well as a total rating based on individual unemployability 
due to service-connected disabilities.

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the July 2003 rating decision denying service 
connection for epidural stenosis or fibrosis and 
osteoarthritis of multiple joints, as well as a total rating 
based on individual unemployability due to service-connected 
disabilities; thus, the Board has no jurisdiction over any 
matter stemming from that decision.  See 38 U.S.C.A. §§ 7105, 
7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal).

In reaching this decision, the Board notes that there is no 
indication of record, nor has the veteran contended, that he 
had good cause for failing to request an extension or perfect 
his appeal in a timely manner.  See 38 C.F.R. §§ 3.109(b), 
20.303; Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding 
that an extension of time in which to file a substantive 
appeal could not be granted unless a request for extension 
was made in accordance with section 20.303).  Moreover, the 
Board has taken no action which would constitute a waiver of 
the substantive appeal.  See Beyrle v. Brown, 9 Vet. App. 24 
(1996); Roy v. Brown, 5 Vet. App. 554 (1993).

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the veteran submitted a 
timely notice of disagreement with the July 2003 rating 
decision and the RO duly issued a him a statement of the case 
on February 20, 2004.  Nonetheless, neither the veteran nor 
his representative submitted any written statement during the 
remainder of the appellate period which could be interpreted 
as a substantive appeal of the July 2003 rating decision 
denying service connection for epidural stenosis or fibrosis 
and osteoarthritis of multiple joints, as well as a total 
rating based on individual unemployability due to service-
connected disabilities.  Thus, the Board has no jurisdiction 
to consider those issues.  38 U.S.C.A. §§ 5107, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2004).

II.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease at C4-7 and osteoarthritis of 
the cervical spine.

Factual Background:  The veteran's service medical records 
show that he sustained a fracture of the left clavicle in 
April 1961.  Such records, however, are negative for 
complaints or findings of a cervical spine disability.  At 
his July 1961 military discharge medical examination, the 
veteran's head, neck, and musculoskeletal system were normal.  

In December 1961, the veteran submitted a claim for VA 
compensation benefits, seeking service connection for a 
psychiatric disorder.  His application is silent for any 
mention of a cervical spine disability.

In a December 1962 rating decision, the RO, inter alia, 
granted service connection for residuals of a fracture of the 
left clavicle and assigned an initial zero percent rating.  

In February 1976, the veteran filed a claim for an increased 
rating, stating that he had had increasing left shoulder 
pain.  The RO requested additional information from the 
veteran, but he did not respond.

In March 1981, the veteran again submitted a claim for an 
increased rating for his left clavicle disability.  Medical 
evidence received in connection with this claim, including an 
April 1981 VA medical examination report, is negative for 
findings of a cervical spine disability.  In a May 1981 
rating decision, the RO confirmed and continued the zero 
percent rating for residuals of a fracture of the left 
clavicle.  

In April 1990, the veteran was awarded disability benefits 
from the Social Security Administration (SSA) due to 
depression, anxiety, and alcoholism.  Records from SSA are 
negative for any mention of a cervical spine disability.  

In December 1996, the veteran underwent a left C5-6 posterior 
hemilaminectomy and diskectomy in connection with his 
complaints of neck pain and bilateral extremity pain.  It was 
noted that MRI testing had shown that the veteran had had a 
central herniated disc at C5-6.  

In January 1998, the veteran submitted a claim of service 
connection for a left shoulder disability, secondary to 
residuals of a fracture of the left clavicle.  He reported 
that he had been having left shoulder problems since his in-
service clavicle injury.  

Private medical records thereafter received show that nerve 
conduction studies performed in January 1998 showed an old or 
chronic left C7 radiculopathy and a minimal left carpal 
tunnel syndrome.  An MRI performed in January 1998 showed a 
mild diffuse osteophytic bulge at C3-4, with no significant 
central canal or neural foraminal narrowing.  At C4-5 there 
were post-operative changes of a left hemilaminectomy with a 
diffuse bulge causing a very mild central canal stenosis.  A 
study in June 1998 was essentially unchanged.  

In connection with his claim, the veteran was afforded a VA 
medical examination in June 1998, at which he reported that 
he had recently undergone a posterior decompression of a 
cervical disc in an attempt to relieve his left shoulder 
symptoms.  Despite the surgery, he indicated that his 
symptoms had persisted.  Additional private medical records 
show that the veteran underwent surgery in August 1998 for 
chronic impingement syndrome of the left shoulder.  

In a June 1998 rating decision, the RO granted service 
connection for arthritis of the left shoulder and assigned an 
initial 20 percent rating.  

At a January 1999 VA medical examination, the examiner 
concluded that the veteran had acromioclavicular joint 
arthritis secondary to the old fracture of his clavicle, with 
some impingement and inflammation of the rotator cuff.  It 
was also noted that X-ray studies of the cervical spine had 
shown degenerative osteophytes at the level of C5.

Records from David S. Witmer, M.D., show that the veteran was 
seen in January and March 1999 with numerous complaints, 
including neck pain with some mild radiating arm symptoms, 
such as numbness in the hands and arms diffusely.  It was 
also noted that the veteran had a history of carpal tunnel 
syndrome as diagnosed the previous year.  In April 1999, Dr. 
Witmer evaluated the veteran for pain management.  It was 
noted that the veteran had multiple complaints, including 
8/10 pain in his neck with throbbing in the shoulder and left 
mid arm.  He also complained of constant numbness in the 
fingertips of the left hand.  Examination showed no edema, 
atrophy or cyanosis in the upper extremities.  There were no 
motor deficits.  There was hypesthesia and dysesthesia to 
pinprick in the left arm.  It was noted that the veteran had 
undergone a C5-6 discectomy in 1996 without success.  The 
impressions included C5-6 herniated nucleus pulposus with 
radiculopathy.  

In a February 1999 letter, Greg S. Pukhorodsky, M.D., 
indicated that he had evaluated the veteran in connection 
with his complaints of left shoulder and neck pain.  The 
veteran claimed that this had been a chronic problem since 
fracturing his clavicle in the 1960's.  Dr. Pukhorodsky 
indicated that the consensus among the veteran's physicians 
was that the veteran had a chronic impingement syndrome, 
secondary to left AC joint arthritis.  Physical examination 
showed good cervical range of motion and no neurological 
signs in the upper extremity, although Dr. Pukhorodsky noted 
that the veteran had reported an old cervical radiculopathy 
on nerve conduction tests and had undergone a cervical 
laminectomy in 1996.  Dr. Pukhorodsky indicated that he found 
no current clinical evidence, however, of radiculopathy.  

At a September 1999 VA medical examination, the veteran 
complained of shooting pain in his fingertips with some 
paresthesias.  The examiner noted that the veteran had a 
history of a cervical hemilaminectomy at C4-5.  It was also 
noted that the veteran had provided him with electromyograms 
done in 1996 and 1998 showing an old left C7 radiculopathy 
with mild evidence of left carpal tunnel syndrome.  It was 
noted that a CT scan and myelogram showed a central bulging 
disc at C4-5.  The examiner indicated that the veteran's left 
shoulder pain was due to both left shoulder arthritis as well 
as chronic cervical radiculopathy.  

VA clinical records dated from July to November 1999 show 
that the veteran was seen for several complaints, including 
neck and lumbar pain for which he received a TENS unit.  In 
July 1999, the veteran reported a history of problems with 
his upper extremities, essentially numbness in the forearms 
and hands.  Objective examination showed that the veteran had 
50 pounds of grasp strength, bilaterally, as well as 17 
pounds of pinch strength, bilaterally.  It was noted that the 
veteran drove a car, worked about the house, and was 
essentially independent with respect to activities of daily 
living.  In November 1999, the veteran again complained of 
neck pain running down the left arm, which he described as 
severe at times.  Objective examination showed 5/5 strength 
in the upper extremities.  Reflexes were symmetric, 
bilaterally.  The examiner reviewed multiple films, including 
cervical myelograms and MRIs.  There was diffuse degenerative 
disc disease with a very minor bulge at C5-6, but no 
significant compression or impingement.  

In November 1999, the veteran submitted a claim of service 
connection for a cervical spine disability, secondary to his 
left shoulder disability.  

In a December 1999 letter, Dr. Witmer indicated that the 
veteran suffered from "a multitude of arthritic 
conditions," including cervical spine arthritis.  Dr. Witmer 
indicated that the veteran had marked difficulties with 
routine activities as a result of his various disabilities 
and would continue to have "significant impairment in 
multiple locations including his entire axial skeleton and 
multiple extremity problems."  

In a December 1999 letter, a private physician indicated that 
the veteran had severe cervical neck and low back problems 
which required physical therapy.  He indicated that the 
veteran was unable to drive or sit in a car for more than 15 
minutes.  As a result, he recommended that VA approve 
physical therapy for the veteran at a closer location.  

In a November 1999 letter, Thomas L. Heil, M.D. indicated 
that he had evaluated the veteran in connection with his 
complaints of neck and shoulder pain.  He noted that MRI 
testing showed a significant amount of spondylosis as well as 
bulging at C4-5 and C5-6, along with associated 
osteoarthritis.  He noted that the veteran had hypertrophy of 
the trapezius muscles and a significant limitation of range 
of motion of the neck, both as a result of pain and as a 
result of muscle bulk.  It is noted that the veteran was a 
painter and wallpaper hanger prior to his retirement.  Dr. 
Heil's impression was that the veteran suffered from a 
combination of facet joint arthropathy and discogenic pain.  

Additional records from Dr. Heil show that in November 1999, 
the veteran underwent cervical facet nerve blocks in 
connection with his complaints of severe head, neck, and 
shoulder pain.  In December 1999, the veteran underwent radio 
frequency ablation of the cervical facet nerves in connection 
with his complaints of severe neck pain.  A January 2000 
treatment record noted dramatic improvement with increased 
range of motion of the left shoulder, neck and arm.  In March 
2000, it was noted that the veteran was still able to move 
his neck throughout a nearly full range of motion in all 
directions.  In May 2000, the veteran reported that his neck 
pain was significantly improved.  

The veteran was evaluated in the VA pain management clinic in 
October 2000.  He rated his neck and back pain as a 10 on a 
pain scale of 1 to 10.  Examination revealed normal strength 
in the upper extremities.  There was no atrophy.  In fact, 
there was increased hypertrophy in the trapezius muscles.  
Deep tendon reflexes were difficult to illicit initially but 
were equal bilaterally.  There was decreased sensation to 
light touch.  The veteran exhibited pain behavior.  At an 
October 2000 neurosurgical consultation, the veteran again 
complained of pain, as well as shoulder and arm pain with 
numbness in the fingers.  Examination showed a supple neck 
with no limitation of motion.  Strength was 5/5 in all 
extremities.  Reflexes on the biceps were decreased.  It was 
noted that cervical MRI and myelogram had shown degenerative 
disc disease with bulges at C5-6, C6-7, causing left sided 
foraminal compression.

In a February 2001 letter, the veteran's niece indicated that 
she was a nurse and had watched her uncle's physical 
condition decline over the years due to a high level of daily 
pain.

Private medical records show that in August 2001, the veteran 
sought treatment for neck and shoulder pain and spasms.  He 
claimed that he had several episodes yearly in which he had 
severe spasms in his neck that spread down to his arms.  
Examination showed decreased range of motion secondary to 
muscle spasm.  The assessment was chronic spasms of the neck.  

In a November 2001 letter, the veteran's niece indicated that 
she had 27 years of experience as a nurse.  She indicated 
that she had reviewed the veteran's medical records, dating 
back to his in-service clavicle fracture.  She indicated that 
it was her opinion that the veteran's fracture had not been 
properly set, leading to nerve damage over the years causing 
severe chronic degenerative joint disease, increased optic 
nerve pressure in the left eye, and numerous other 
neurological problems

In January 2002, the veteran sought treatment for neck and 
shoulder pain.  Examination showed that his neck had 
decreased but functional range of motion with significant 
tenderness.  The assessment was myofascial pain syndrome.  
Also diagnosed was degenerative arthritis of the left 
clavicle and cervical spondylosis, which contributed to the 
veteran's symptoms.  Finally, the examiner diagnosed C7 
radiculopathy as shown on 1998 EMG, which may explain some of 
the veteran's paresthesias and pain.  

In January 2002, the veteran sought emergency treatment for 
an acute exacerbation of neck pain.  Physical examination 
showed that his neck was supple and sensation was intact.  He 
was tender to palpation over the left lateral neck.  The 
impression was acute exacerbation of chronic left neck pain 
with spasm.  In March 2002, the veteran again sought 
treatment for neck pain which he indicated was severe.  
Physical examination showed a palpable spasm of the trapezius 
muscle on both sides.  The assessment was chronic pain in the 
neck and left shoulder.  

In a March 2002 letter, a VA physician indicated that the 
veteran had chronic pain in the shoulder and neck area.  She 
indicated that the veteran was unable to work due to 
myofascial and neuropathic pain in the neck and shoulder 
area.  

The veteran underwent VA medical examination in April 2003.  
He reported experiencing neck pain with an insidious onset 
over the last 10 years.  He claimed that the pain was 
constant, with a severe, aching-type quality.  He indicated 
that once or twice monthly, he had sharp pain radiating down 
both arms to the wrists with intermittent numbness.  
Examination showed that cervical spine flexion, extension, 
and rotation were all decreased by 50 percent.  He complained 
of significant pain with motion.  There was no atrophy or 
loss of strength in the upper extremities.  X-ray studies 
showed mild degenerative disc and joint disease from C4 to 
C7.  The impression was cervical spondylosis and facet 
degenerative joint disease with chronic associated neck and 
left posterior shoulder pain.  He indicated that the 
veteran's left shoulder pain appeared to be myofascial in 
nature and could be associated with left-sided cervical 
radiculopathy; however, it was more likely a myofascial type 
pain syndrome.  

The veteran underwent VA medical examination in March 2004.  
He was in a wheelchair due to instability from Parkinson's 
disease.  His primary complaint was of constant neck pain, 
which he rated as a 7 on a pain scale of 1 to 10.  He also 
reported occasional paresthesia, as well as numbness and 
tingling in the hands.  The veteran also reported flare-ups 
of pain and claimed that he was limited by an additional 30 
percent increase in functional impairment during these daily 
episodes.  On objective examination, forward flexion of the 
cervical spine was normal - from zero to 45 degrees.  
Rotation was from zero to 30 degrees, bilaterally, with pain.  
Side bending was from zero to 30 degrees with pain.  The 
veteran had normal strength and his median, radial, and ulnar 
nerves were intact to both sensory and motor testing on the 
right.  The left showed some paresthesia in the fingers 
although motor function was intact.  The radial nerve had 
normal sensory distribution as well as motor function.  
Reflexes were symmetrical.  The examiner noted that the 
veteran exhibited decreased range of motion of the cervical 
spine and further claimed to have pain and painful motion.  
He noted that there was no evidence of incoordination or 
excessive fatigability.  There was also no weakness in the 
upper extremities, although there was some paresthesias.  

In a March 2004 addendum, the VA examiner indicated that he 
had reviewed the veteran's claims file.  With regards to the 
neurological disability associated with the veterans' 
cervical spine disability, the examiner indicated that based 
on clinical evaluation, the veteran had involvement with the 
C6-7 dermatome of the upper extremities.  He noted that the 
further studies would be more diagnostic.  

In a May 2004 rating decision, the RO granted a separate 10 
percent rating for paresthesia of the veteran's left hand, 
effective September 23, 2002.

At an April 2005 hearing, the veteran testified that he had 
pain in his neck radiating to his eyes.  He also stated that 
he had headaches, which "everybody" had determined were due 
to his cervical spine.  The veteran indicated that he also 
had increased pressure in his eyes, which was due to his 
cervical spine disability.  He testified that he had been in 
the wallpaper and painting business for 20 years after 
service, but had retired due to disability.  He explained 
that he was currently getting disability benefits from the 
Social Security Administration for an anxiety disorder and 
depression.  The veteran also indicated that he had 
Parkinson's disease as well as pain and muscle spasms which 
interfered with his ability to function.  

VA clinical records dated from December 2004 to February 2005 
show complaints of eye pain and neck pain.  

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court has also determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

Analysis:  As a preliminary matter, the Board notes that 
during the course of this appeal, VA has revised the criteria 
for evaluating disabilities of the cervical spine.  The RO 
has considered the veteran's claims under both the old and 
amended criteria.  In the May 2004 Supplemental Statement of 
the Case, the veteran was notified of the amended criteria.  
Taking these factors into consideration, the Board will 
proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
veteran, subject to the effective date limitations set forth 
at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran's cervical spine disability was initially rated 
as 20 percent disabling under 38 C.F.R. 4.71a, Diagnostic 
Codes 5290 and 5293.  

Under Diagnostic Code 5290, as in effect prior to September 
26, 2003, a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine now 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a 20 
percent rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that the symptomatology associated with his 
cervical spine disability more nearly approximates the 
criteria for a 60 percent rating under Diagnostic Code 5293, 
as in effect prior to September 23, 2002.  

A review of the medical evidence of record shows a long 
history of severe, radiating cervical spine pain with 
episodic numbness in the upper extremities.  He has been 
diagnosed as having C7 radiculopathy via EMG testing.  The 
record also contains evidence of demonstrable muscle spasm 
and significant limitation of motion.  The veteran has been 
shown to take pain medication, muscle relaxers, and 
participates in physical therapy to alleviate his symptoms.  
His credible hearing testimony also documents complaints of 
persistent pain with little intermittent relief, requiring 
medication for pain, including the use of a TENS unit.  His 
treating physicians, as well as his niece, have characterized 
the veteran's cervical spine disability as "significant" or 
"severe" and have indicated that he experiences significant 
pain and functional impairment as a result of his cervical 
spine disability.  In light of this evidence, and affording 
the veteran the benefit of the doubt, the Board finds that 
the manifestations of the service-connected cervical spine 
disability more nearly approximate the criteria for the 60 
percent rating under Diagnostic Code 5293.  38 C.F.R. §§ 4.3, 
4.7.

The veteran, however, is not entitled to a rating in excess 
of 60 percent for his cervical spine disability.  There is no 
evidence that he is bedridden as a result of his service-
connected cervical spine disability, nor is his spine 
ankylosed.  Thus a 100 percent rating on a schedular basis is 
not warranted, either under the old or amended criteria.

The Board has also considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  Although the 
record shows that the veteran's cervical spine disability is 
productive of significant functional impairment, his 
disability rating of 60 percent is recognition that his 
industrial capabilities are severely impaired.  The record 
does not otherwise show that his cervical spine disability is 
unusual or exceptional as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996).




ORDER

The veteran did not submit a timely substantive appeal with 
the July 2003 rating decision denying service connection for 
epidural stenosis or fibrosis and osteoarthritis of multiple 
joints and denying a total rating based on individual 
unemployability; the appeals are denied.  

Entitlement to an initial rating 60 percent rating for 
degenerative disc disease at C4-7 and osteoarthritis of the 
cervical spine is granted, subject to the law and regulations 
governing the payment of monetary benefits.





REMAND

The veteran also claims entitlement to service connection for 
migraine headaches and an eye disability.  

His service medical records are negative for complaints or 
findings of migraine headaches or an eye disorder, other than 
astigmatism, hyperopia and myopia.  At his July 1961 military 
discharge medical examination, the veteran's head, 
neurological, and musculoskeletal system were normal.  His 
eyes were also normal, but for a mixed astigmatism with 
slight amblyopia.  

The post-service medical evidence is likewise negative for 
complaints or findings of migraine headaches or an eye 
disorder for many years after service separation.  Although 
the record shows that the veteran currently complains of 
headaches and eye symptoms, none of the post-service evidence 
indicates that any current headache or eye disability is 
causally related to the veteran's active service or any 
incident there.  

The veteran, however, claims that he currently has an eye 
disability and migraine headaches as a result of his service-
connected cervical spine disability or his service-connected 
residuals of a fracture of the clavicle.  In a November 2001 
statement, the veteran's niece, who reports that she has been 
a nurse for 27 years, indicated that it was her opinion that 
the veteran's in-service clavicle fracture was not properly 
set, leading to nerve damage over the years causing severe 
chronic degenerative joint disease, increased optic nerve 
pressure in the left eye, and numerous other neurological 
problems

Under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on a claim.  An examination or 
opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

Based on the foregoing, the Board finds that a VA medical 
examination and opinion is necessary in order to clarify the 
nature and etiology of the veteran's claimed headache and eye 
disability.  38 C.F.R. § 3.159(c)(4) (2004).

In view of the foregoing, this matter is remanded for the 
following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
claimed migraine headaches.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
migraine headache disability identified 
on examination is causally related to the 
veteran's active service; any incident 
therein, or any service-connected 
disability, such as a cervical spine 
disability.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  The veteran should also be afforded a 
VA eye examination for the purpose of 
clarifying the nature and etiology of his 
claimed eye disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination. The examiner should be asked 
to delineate all abnormalities of the 
eyes and provide an opinion as to whether 
it is at least as likely as not that any 
of these identified disorders is causally 
related to the veteran's active service, 
any incident therein, or any service-
connected disability, such as a cervical 
spine disability.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


